Citation Nr: 1609193	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  06-27 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to service connection for a heart disability, including as due to an irregular heartbeat and/or an abdominal aortic aneurysm.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

When this case was most recently before the Board in September 2013, it was remanded for further development.  It is now before the Board for further appellate action.

In September 2009, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Veteran filed an appeal with the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court dismissed the appeal because the appellant did not raise any argument concerning the specific matters finally decided by the Board in its August 2010 decision.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The issue of a higher evaluation for a back disability has been raised by the record in January 2012 but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDINGS OF FACT

1.  A sleep disorder was not manifest in service, is unrelated to service, and is not due to or aggravated by the service-connected schizophrenia.

2.  A heart disorder was not manifest in service, within one year of separation, is unrelated to service and is not due to or aggravated by the service-connected schizophrenia.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for service connection for a heart disorder, to include as secondary to service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In correspondence dated in May 2005 and September 2013, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the letters informed the Veteran of information and evidence necessary to substantiate the claim for service connection for a sleep disorder and heart disorder and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The September 2013 letter informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

Although this last notice was delivered after the initial denial of the claim, the AOJ subsequently readjudicated the claim based on all the evidence in the supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claim and the late notice did not affect the essential fairness of the decision. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with both claims, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

Regarding the Board remands of August 2010 and September 2013, the Board finds that there has been substantial compliance with the remand directives.  VA treatment records have been associated with the record and adequate examinations which responded to the inquiries posed by the Board were accomplished.

With respect to the March 2007 Decision Review Officer hearing and the aforementioned Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, testimony was taken concerning the Veteran's contentions and treatment history.  The case was remanded after the Board hearing for additional development.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Relevant laws and regulations

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of diseases of the central nervous system (e.g., sensorineural hearing loss), psychosis, and arthritis may be presumed to have been incurred or aggravated if the disability is manifested to a compensable degree within one year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 C.F.R. § 3.309(a) includes arteriosclerosis.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

Entitlement to service connection for a sleep disorder

The Veteran claims that his sleep disorder began in service.  

In July 1974, the enlistment examination was normal.  The November 1976 separation examination included a normal heart examination.

The November 1976 Report of Medical History noted past history of treatment for trouble sleeping.  He was noted to have used medication for this problem.  Post-service VA treatment records reflect complaints of sleep disturbances that appear to be associated with the Veteran's psychiatric disorder.  These long-standing complaints are noted to have periodically flared-up and resolved, with no diagnosis for a chronic sleeping disorder being made.  

In April 2005, the Veteran claimed that he cannot sleep due to his kidney condition.  It is noted that the Veteran's claim for service connection for a kidney disorder was denied by the Board in the August 2010 decision.

An August 2010 VA treatment record noted that his sleep was poor due to his preoccupation with his son.

In a September 2007 VA treatment record, the Veteran reported that he received Prolixin, antipsychotic medication, and shots every two weeks that he needed to help him sleep.  

During the August 2011 VA respiratory examination, the Veteran reported that sunlight disturbed his sleep since 1975 when he was stationed in Alaska.  Ever since then, he had trouble sleeping.  The examiner heard rhonchi in both lungs (sonorous wheezes).  A July 2011 chest x-ray study noted no acute infiltrates.     

In September 2011, the Veteran was provided a VA examination for a sleep disorder.  The examiner found that the Veteran had signs and symptoms of moderate sleep apnea per the Epworth sleepiness scale questionnaires done in September 2011.  The examiner noted that there was sleep study pending in October 2011.  The examiner opined that sleep apnea was not caused by or a result of military service because the sleep disorder was incurred 30 years after service.   Also, the examiner opined that a sleep disorder was not caused or a result of schizophrenia because they are both two different conditions with different etiologies.  

In October 2011, the Veteran underwent a sleep study.  No diagnosis related to a sleep disorder was noted.

The January 2013 VA examiner found that it was less likely than not that the Veteran's sleep apnea was due to the Veteran's service-connected disabilities because the Veteran did not have obstructive sleep apnea during the October 2011 sleep study.  

During the Board hearing, the Veteran testified that his sleep disorder began while he was stationed in Alaska.  He explained that he has insomnia and/or cabin fever which was caused by a practical joke played on him in service by another soldier.  He alleged that while stationed in Alaska, and during a period of continuous daylight, a fellow soldier woke him up in the very early morning hours, 12 hours before he was to report for duty.  The Veteran reports a continuity of disturbed sleep symptomatology since then.  The claims file contains a lay statement from this soldier in which the soldier acknowledges that he did play a joke on the Veteran, and the Veteran "caught" insomnia from that day on.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed sleep disorder.  While the post-service records include a report of difficulty sleeping, the most competent and probative evidence of record does not show that the Veteran has diagnosed sleep disorder that is etiologically linked to service or any incident therein or to a service-connected disability.  

To the extent that the Veteran asserts that he has a sleep disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render a diagnosis or to provide an opinion as to the cause or etiology of any currently diagnosed sleep disorder because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that the Veteran has a currently diagnosed sleep disorder. The January 2013 examiner determined that the Veteran did not have obstructive sleep apnea based on the October 2011 sleep study.  The VA medical records also do not include a diagnosis of a sleep disorder although symptoms are noted, typically in connection with the service-connected psychiatric disorder.  

Moreover, the September 2011 VA examiner, who suspected that the Veteran had sleep apnea, found that it was less likely than not that the Veteran's suspected sleep apnea was related to service or due to or aggravated by the Veteran's service-connected schizophrenia.  The examiner provided a reasoned opinion, based on complete review of the record.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying her conclusions. There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  

Accordingly, the preponderance of the evidence is against finding that the Veteran has a diagnosed sleep disorder that is related to service or that is due to aggravated by the service-connected schizophrenia.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2013).

Entitlement to service connection for a heart disability, including as due to an irregular heartbeat and/or an abdominal aortic aneurysm

The Veteran seeks service connection for a heart disorder.  He alleges that his service-connected schizophrenia directly caused him to develop a heart condition because his schizophrenia caused him to smoke. 

In July 1974, the enlistment examination was normal.  The November 1976 separation examination included a normal heart examination.  The November 1976 Report of Medical History noted past history of treatment for trouble sleeping.

Service treatment records are negative for a diagnosed heart condition or finding of tachycardia or irregular heartbeat.  Beginning in 2005, VA outpatient treatment records show a complaint of increased heart rate with onset two years prior, and a diagnosis of tachycardia (caffeine, smoking).  In July 2005, the Veteran reported having new onset chest pain.  The Veteran testified that he first noticed symptoms of tachycardia in 1999 after using Prolixin, decanoate and Seroquel, anti-psychotic medications.

In a June 2007 VA treatment record, the Veteran claimed that Abilify, an antipsychotic medication, made his heart rate go up.   He also said that it helped him sleep but did not help with the psychotic symptoms.

In a March 2008 psychiatric treatment note, the Veteran reported that Risperidone 
Quetiapine and Olanzapine induced his heart to beat fast.  

In October 2010, the Veteran was afforded a VA examination for his heart.  The examiner diagnosed the Veteran with intermittent (transient) elevations of heart rate during episodes of pain and/or stress.  There was no evidence of tachycardia or cardiac arrhythmias during the examination.  The examiner found that there was no treatment related to any heart condition, tachycardia, irregular heart rhythm or arrhythmias during active military service.  There was evidence of intermittent episodes of elevated heart rate during episodes of acute stress.  The current examination showed no evidence of cardiac arrhythmias or irregular heart rhythm.  The examiner opined that the heart condition was not permanently aggravated by schizophrenia.  Although mental disease and stress can temporarily elevate the heart rate during an acute rate of the disease, the examiner was not aware of any medical literature that substantiated that schizophrenia permanently elevated heart rate.  On the examination, there was no evidence of cardiac arrhythmias or irregular heart rhythm.

In January 2013, the Veteran was afforded another VA examination.  The examiner diagnosed the Veteran with myocardial infarction, diagnosed 2011, and coronary artery disease, diagnosed in 2011.  He took Atenolol, Lisinopril and Metoprolol for myocardial infarction or atrial fibrillation.  The examiner opined that the Veteran's heart disability was at least as likely as not incurred in or caused by the claimed in-service event.  However, she explained that there was no evidence of tachycardia or abdominal aortic aneurysm during active duty service between November 1974 and December 1976.  Even though she checked the box indicating it was at least as likely as not, her rationale makes clear that her opinion was negative and therefore it is clear that she checked the incorrect box.  She opined that it was less likely than not that the Veteran's schizophrenia, including medications prescribed for this disability) caused or aggravated tachycardia and/or the abdominal aortic aneurysm.  She explained that the Veteran started feeling an increase in heart rate while using Seroquel.  Abdominal aortic aneurysm is commonly caused by tobacco use, high blood pressure, vasculitis with risk factors of tobacco use, high blood pressure, atherosclerosis, male, race (white) and family history.  The examiner opined that a mental condition or stress can temporarily increase the heart rate during an acute episode but there is no evidence in medical literature that substantiates that schizophrenia permanently elevated or aggravated the heart rate or abdominal aortic aneurysm.  

The November 2013 examiner opined that the claimed heart disorder was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner explained that there was no evidence in the medical literature that schizophrenia is the cause for smoking.  She explained that personality and social factors can make people likely to smoke.  Smoking is a function of operation conditioning.  In the early stages a pleasurable sensation is felt by smoking and serves as a source of positive reinforcement.  Like all addictive substances, the amount of exposure required to become dependent on nicotine can vary from person to person.   

The examiner also noted that there was no evidence in the medical literature that myocardial infarction, coronary artery disease and any other disorder manifested by tachycardia or an abdominal aortic aneurysm are due to or aggravated beyond the natural progress by the Veteran's schizophrenia, including the use of prescribed Aripiprazole and Seroquel.  Furthermore, the examiner found that myocardial infarction, coronary artery disease and any other disorder manifested by tachycardia or an abdominal aortic aneurysm is less likely than not caused by an in-service injury, event or illness because there was no evidence of tachycardia or abdominal aortic aneurysm during active service.

Having reviewed the evidence of record, the Board concludes that service connection is not warranted for a heart disorder.  While the post-service records include diagnoses for heart disorders, the most competent and probative evidence of record does not show that these heart disorders are etiologically linked to service or to a service-connected disability.

In this case, the November 2013 VA examiner found that it was less likely than not that the Veteran's heart disorder was due to service or due to or aggravated by the Veteran's service-connected schizophrenia.  The examiner provided a reasoned opinion, based on complete review of the record.  In assigning high probative value to this opinion, the Board notes that the VA examiner had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying her conclusions.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

In reaching its conclusion, the Board has considered the Veteran's statements and testimony in regard to the cause of his heart disorder.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such. However, the Board finds that he is not competent to offer an opinion on a complex medical matter, to include opining as to the diagnosis and etiology of a heart disorder.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately a medical question far too complex to lend itself to the opinion of a layperson.  Moreover, continuity of symptomatology since service is not shown as a manifestations of a heart disorder were not present in service as shown by the service treatment records including the separation examination report.  

The preponderance of the evidence is against the Veteran's claim.  Consequently, the doctrine of reasonable doubt is not applicable to the instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990). 

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for a heart disability, including as due to an irregular heartbeat and/or an abdominal aortic aneurysm, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


